Title: [From Thomas Jefferson to Wilson Miles Cary, 6 February 1785]
From: Jefferson, Thomas
To: Cary, Wilson Miles


[Paris, 6 Feb. 1785. Entry in SJL reads: “W. M. Cary. Acknolege receipt his of June 4. Congratulations birth of grand son and acknolegements for my share in his name—went to see Mrs. Thompson—war and peace doubtful. Exchange of Bavaria for Austr. Neth. spoken of—Engld. Ireld. and Scotld. may dance the hays—minister promises plan parliamentary reformation. Patsy well. Not I.” Not found. TJ’s expression “dance the hays” may well have reflected his familiarity with Hogarth: “One of the most pleasing movements in country-dancing is what they call ‘the hay’: the figure of it, altogether, is a cypher of S’s, or a number of serpentine lines interlacing or intervolving each other” (William Hogarth, The Analysis of Beauty, London, 1753, p. 150).]
